DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 5, 6, 8-17, 19, 20, and 22-31 are allowed.
The following is an examiner’s statement of reasons for allowance:

The allowable subject matter in claims 1 and 15 pertains to wherein estimating the 3DBB comprises:
determining a distance between the vehicle and the camera:
determining a height of the vehicle;
determining a position and size of the vehicle; and
estimating the 3DBB based on one or more of the distance, height, position, and size of the vehicle, and
wherein determining the position and size of the vehicle comprises:
determining an aspect ratio of the vehicle based on the height of the vehicle, the aspect ratio being a ratio of a length of the vehicle to a width of the vehicle;  and
determining the width and length of the vehicle based on an orientation of the vehicle and the aspect ratio of the vehicle.


The allowable subject matter in claims 29-31 pertains to wherein estimating the 3DBB comprises:
determining a distance between the vehicle and the camera;
determining a height of the vehicle;
determining a position and size of the vehicle; and
estimating the 3DBB based on one or more of the distance, height, position, and size of the vehicle, and 
wherein to determining the distance between the vehicle and the camera comprises:
determining a bottom ray angle from the camera to a bottom edge of the 2DBB; and
calculating the distance to the vehicle from the camera based on a height of the camera and the bottom ray angle.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON VIET Q NGUYEN whose telephone number is (571)270-1185. The examiner can normally be reached Mon-Fri 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON VIET Q NGUYEN/Primary Examiner, Art Unit 2663